

117 HR 3789 IH: Native Act to Transform Imagery in Various Environments
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3789IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Pallone introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Secretary of Education to make grants to eligible schools to assist such schools to discontinue use of a derogatory or discriminatory name or depiction as a team name, mascot, or nickname, and for other purposes.1.Short titleThis Act may be cited as the Native Act to Transform Imagery in Various Environments.2.FindingsThe Congress finds the following:(1)Based on article I, section 8 of the United States Constitution, treaties, Federal statutes, and court decisions, the United States has a unique historical and legal relationship with American Indian and Alaska Native people, which serves as the basis for the Federal Government’s trust responsibility and obligations.(2)There are 574 federally recognized Indian tribes in the United States, with some 40 percent of Indian tribes located in the State of Alaska.(3)Indian tribes have principal responsibility for lands and people within their jurisdiction.(4)This responsibility extends to educating their students and providing adequate educational facilities in which their students can learn.(5)Because of this responsibility, Indian schools should be eligible for the funding available under this Act.(6)Elementary and secondary schools all over the Nation use words and symbols representing their schools that are offensive to Native Americans.(7)Nationally, more than 1,900 schools inappropriately use such offensive names or nicknames. Often, these names or symbols become mascots and are used at athletic games for mascot characters, chants, and other antics.(8)Although these school communities do not intend disrespect toward Native Americans, that is the end result of allowing these offensive terms to continue in these educational institutions. Therefore, Federal funding should be available to schools to assist them to discontinue use of offensive names and symbols on equipment and apparel, including team jerseys, signs, stationery, walls, fields, and gymnasium floors.3.Grants(a)Grants to discontinue use of a derogatory or discriminatory name or depiction(1)In generalDuring the 1-year period beginning at the end of the period described in section 4(b)(2), the Secretary of Education, acting through the Committee on Indian Relations, may make grants to eligible schools to assist such schools to discontinue use of a name or depiction that is derogatory or discriminatory (as provided under section 5) as a team name, mascot, or nickname of the school or any entity sponsored by the school.(2)Use of fundsThe Secretary may not make a grant to an applicant under this subsection unless the applicant agrees to use the grant for the following:(A)Replacement of uniforms or other materials that bear a discontinued derogatory or discriminatory name or depiction.(B)Alteration of facilities, including walls, floors, and signs, to the extent necessary to remove a discontinued derogatory or discriminatory name or depiction.(3)Eligible schoolsFor purposes of this subsection, the term eligible school means a school that has made a formal decision to discontinue use of a name or depiction that is derogatory or discriminatory.(b)Construction grantsNot sooner than the end of the 1-year period during which grants may be made under subsection (a)(1), the Secretary may make grants to Indian schools and to schools that received grants under subsection (a)(1) for school construction or renovation.(c)ConsultationBefore making any grant under this section, the Secretary shall consult with Indian tribes concerning the grant.(d)ApplicationTo seek a grant under this section, an applicant shall submit an application at such time, in such manner, and containing such information as the Secretary reasonably requires.4.Committee on Indian Relations(a)EstablishmentNot later than 6 months after the date of the enactment of this Act, the Secretary shall establish within the Department of Education a committee to be known as the Committee on Indian Relations.(b)DutiesThe Committee shall—(1)in accordance with section 5(c), determine names and depictions that are derogatory or discriminatory;(2)not later than 1 year after the date of the enactment of this Act—(A)identify schools that use a name or depiction that is derogatory or discriminatory as a team name, mascot, or nickname of the school or any entity sponsored by the school; and(B)inform any school so identified of the assistance available under this Act to discontinue use of such name or depiction;(3)assist the Secretary to make grants under section 3; and(4)provide cultural proficiency training at schools receiving assistance under section 3 to effect positive and long-term change regarding any derogatory or discriminatory name or depiction.(c)DirectorThe Committee shall have a Director, who shall be appointed by the Secretary in consultation with tribal governments involved in Indian education program activities. The Director shall be paid at the rate of basic pay for level V of the Executive Schedule.(d)StaffThe Director may appoint such personnel as the Director considers appropriate to carry out the purposes of the Committee.(e)TerminationThe Committee shall terminate at the end of fiscal year 2026.5.Derogatory or discriminatory names and depictions(a)In generalFor purposes of this Act, a name or depiction is derogatory or discriminatory if listed in subsection (b) or designated under subsection (c).(b)Listed namesThe names listed in this subsection are the following:(1)Indians.(2)Redskins.(3)Braves.(4)Chiefs.(c)Designated names and depictionsA name or depiction is designated under this subsection if the Committee determines, after notice and comment, that the name or depiction is derogatory or discriminatory on the basis of race, ethnicity, nationality, or Indian or Native Alaskan tribal affiliation.6.Reports(a)In generalNot later than 1 year after the date of the enactment of this Act, and annually for each of the 4 succeeding fiscal years, the Secretary, in consultation with the Committee, shall submit a report to the Committee on Resources of the House of Representatives and the Committee on Indian Affairs of the Senate.(b)ContentsEach report submitted under this section shall include the following:(1)A summary of the activities conducted by the Secretary, including those conducted by the Committee, to carry out this Act.(2)Any recommendations for legislation that the Secretary, in consultation with the Committee, determines to be necessary to carry out this Act.7.DefinitionsFor purposes of this Act:(1)The term Committee means the Committee on Indian Relations established under section 4.(2)The term school means—(A)an elementary school or a secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); or(B)an institution of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))).(3)The term Indian school means a school that is operated by—(A)the Bureau of Indian Affairs; or(B)an Indian tribe, or an organization controlled or sanctioned by an Indian tribal government, for the children of that tribe under a contract with, or grant from, the Department of the Interior under the Indian Self-Determination Act or the Tribally Controlled Schools Act of 1988.(4)The term Indian tribe has the meaning given to that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)).(5)The term Secretary means the Secretary of Education.8.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, to remain available until expended, for each of fiscal years 2022 through 2026. Such authorization of appropriations shall be in addition to any other authorization of appropriations for Indian education.